Case 2:21-cv-00565-DSF-PVC Document 1 Filed 01/21/21 Page 1 of 9 Page ID #:1




 1 Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2 Scott Alan Burroughs (SBN 235718)

 3 scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
 4 tbarrett@donigerlawfirm.com

 5 Justin M. Gomes (SBN 301793)
     jgomes@donigerlawfirm.com
 6 DONIGER / BURROUGHS

 7 603 Rose Avenue
     Venice, California 90291
 8 Telephone: (310) 590-1820

 9 Attorneys for Plaintiff

10
                         UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12

13   ELLIOT MCGUCKEN, an individual,           Case No.:
14                                             COMPLAINT FOR:
     Plaintiff,
15                                               1. COPYRIGHT INFRINGEMENT
16   v.                                          2. VICARIOUS AND/OR
                                                    CONTRIBUTORY COPYRIGHT
17   MATTHEW DRUDGE, individually and               INFRINGEMENT
18   doing business as “THE DRUDGE
     REPORT” and                                   JURY TRIAL DEMANDED
19   “DRUDGEREPORT.COM”; and DOES
20   1-10, inclusive,
21   Defendants.
22

23

24

25

26
27

28
                                           1
                                       COMPLAINT
Case 2:21-cv-00565-DSF-PVC Document 1 Filed 01/21/21 Page 2 of 9 Page ID #:2




 1        Plaintiff, Elliot McGucken (“McGucken”) by and through his undersigned
 2 attorneys, hereby prays to this honorable Court for relief based on the following:

 3                              JURISDICTION AND VENUE
 4        1.      This action arises under the Copyright Act of 1976, Title 17 U.S.C., §
 5 101 et seq.

 6        2.      This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
 7 1338 (a) and (b).

 8        3.      Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
 9 1400(a) in that this is the judicial district in which a substantial part of the acts and

10 omissions giving rise to the claims occurred.

11                                          PARTIES
12        4.      McGucken is an individual residing in Los Angeles County.
13        5.      Plaintiff is informed and believes and thereon alleges that Defendant,
14 MATTHEW DRUDGE is an individual residing in Miami, Florida and doing

15 business as “THE DRUDGE REPORT” (collectively “DRUDGE”) through

16 ownership and operation of the website “drudgereport.com”, and is doing business in

17 and with the State of California.

18        6.      Defendants DOES 1 through 10, inclusive, are other parties not yet
19 identified who have infringed Plaintiff’s copyrights, have contributed to the
20 infringement of Plaintiff’s copyrights, or have engaged in one or more of the

21 wrongful practices alleged herein. The true names, whether corporate, individual or

22 otherwise, of Defendants 1 through 10, inclusive, are presently unknown to Plaintiff,

23 who therefore sues said Defendants by such fictitious names, and will seek leave to

24 amend this Complaint to show their true names and capacities when same have been

25 ascertained.

26        7.      Plaintiff is informed and believes and thereon alleges that at all times
27 relevant hereto each of the Defendants was the agent, affiliate, officer, director,

28
                                                 2
                                             COMPLAINT
Case 2:21-cv-00565-DSF-PVC Document 1 Filed 01/21/21 Page 3 of 9 Page ID #:3




 1 manager, principal, alter-ego, and/or employee of the remaining Defendants and was

 2 at all times acting within the scope of such agency, affiliation, alter-ego relationship

 3 and/or employment; and actively participated in or subsequently ratified and adopted,

 4 or both, each and all of the acts or conduct alleged, with full knowledge of all the

 5 facts and circumstances, including, but not limited to, full knowledge of each and

 6 every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused

 7 thereby.

 8              CLAIMS RELATED TO MCGUCKEN’S PHOTOGRAPH
 9        8.    McGucken created and owns an original photograph depicting the
10 Ventura fires in Malibu, California (“Subject Photograph”) that was published

11 lawfully before the infringement at issue.

12        9.    Plaintiff has registered the Subject Photograph and has complied with all
13 necessary formalities.

14        10.   The Subject Photograph was registered with the United States Copyright
15 Office under registration number VA0002089198.

16        11.   Plaintiff’s investigation revealed that DRUDGE published and hosted
17 posts on its website(s) and networks that incorporated unauthorized copies of the

18 Subject Photograph (the “Subject Posts”) and hosted unauthorized copies of the

19 Subject Photograph on its servers.
20        12.   True and correct representations of the Subject Photograph and the
21 corresponding unauthorized use of said photograph from the Subject Post and/or the

22 URL for the Subject Post, are attached hereto as Exhibit A. These examples reflect

23 use(s) and address(es) at which DRUDGE published and displayed the Subject

24 Photograph without authorization.

25        13.   Plaintiff is informed and believes and thereon alleges that Defendants,
26 and each of them, posted, hosted, displayed and distributed the Subject Photograph
27 without Plaintiff’s permission.

28
                                                3
                                           COMPLAINT
Case 2:21-cv-00565-DSF-PVC Document 1 Filed 01/21/21 Page 4 of 9 Page ID #:4




 1                              FIRST CLAIM FOR RELIEF
 2                (For Copyright Infringement – Against all Defendants, and Each)
 3         14.   Plaintiff repeats, re-alleges, and incorporates herein by reference as
 4 though fully set forth, the allegations contained in the preceding paragraphs of this

 5 Complaint.

 6         15.   Plaintiff is informed and believes and thereon alleges that Defendants,
 7 and each of them, had access to the Subject Photograph, including, without

 8 limitation, through (a) viewing the Subject Photograph on Plaintiff’s website, (b)

 9 viewing Subject Photograph online, and (c) viewing Subject Photograph through a

10 third party. Plaintiff further alleges that the identical nature of the copying establishes

11 access.

12         16.   Plaintiff is informed and believes and thereon alleges that Defendants,
13 and each of them, used and distributed images that were unauthorized copies of the

14 Subject Photograph and exploited said photography online.

15         17.   Plaintiff is informed and believes and thereon alleges that Defendants,
16 and each of them, infringed Plaintiff’s copyrights by creating infringing derivative

17 works from the Subject Photograph and by publishing and displaying the infringing

18 material to the public, including without limitation, through its websites or elsewhere.

19         18.   Plaintiff is informed and believes and thereon alleges that Defendants,
20 and each of them, infringed Plaintiff’s rights by copying the Subject Photograph

21 without Plaintiff’s authorization or consent.

22         19.   Due to Defendants’, and each of their, acts of infringement, Plaintiff has
23 suffered general and special damages in an amount to be established at trial.

24         20.   Due to Defendants’ acts of copyright infringement as alleged herein,
25 Defendants, and each of them, have obtained direct and indirect profits they would

26 not otherwise have realized but for their infringement of Plaintiff’s rights in the
27 Subject Photograph. As such, Plaintiff is entitled to disgorgement of Defendants’

28
                                                4
                                            COMPLAINT
Case 2:21-cv-00565-DSF-PVC Document 1 Filed 01/21/21 Page 5 of 9 Page ID #:5




 1 profits directly and indirectly attributable to Defendants’ infringement of Plaintiff’s

 2 rights in the Subject Photographs in an amount to be established at trial.

 3        21.     Plaintiff is informed and believes and thereon alleges that Defendants,
 4 and each of them, have committed acts of copyright infringement, as alleged above,

 5 which were willful, intentional and malicious, which further subjects Defendants, and

 6 each of them, to liability for statutory damages under Section 504(c)(2) of the

 7 Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)

 8 per infringement and/or a preclusion from asserting certain equitable and other

 9 defenses.

10                             SECOND CLAIM FOR RELIEF
11              (For Vicarious and/or Contributory Copyright Infringement – Against all
12                                    Defendants, and Each)
13        22.     Plaintiff repeats, re-alleges, and incorporates herein by reference as
14 though fully set forth, the allegations contained in the preceding paragraphs of this

15 Complaint.

16        23.     Plaintiff is informed and believes and thereon alleges that Defendants
17 knowingly induced, participated in, aided and abetted in and profited from the illegal

18 reproduction and distribution of the Subject Photograph as alleged hereinabove. Such

19 conduct included, without limitation, publishing a photograph obtained from third
20 parties that DRUDGE knew, or should have known, was not authorized to be

21 published by DRUDGE.

22        24.     Plaintiff is informed and believes and thereon alleges that Defendants,
23 and each of them, are vicariously liable for the infringement alleged herein because

24 they had the right and ability to supervise the infringing conduct and because they

25 had a direct financial interest in the infringing conduct. Specifically, Defendants, and

26 each of them, received revenue in connection with the post that incorporated the
27

28
                                                 5
                                             COMPLAINT
Case 2:21-cv-00565-DSF-PVC Document 1 Filed 01/21/21 Page 6 of 9 Page ID #:6




 1 unauthorized copy of the Subject Photograph, and were able to supervise the

 2 publication of said post.

 3        25.   By reason of the Defendants’, and each of their, acts of contributory and
 4 vicarious infringement as alleged above, Plaintiff has suffered and will continue to

 5 suffer substantial damages to their business in an amount to be established at trial, as

 6 well as additional general and special damages in an amount to be established at trial.

 7        26.   Due to Defendants’ acts of copyright infringement as alleged herein,
 8 Defendants, and each of them, have obtained direct and indirect profits they would

 9 not otherwise have realized but for their infringement of Plaintiff’s rights in the

10 Subject Photograph. As such, Plaintiff is entitled to disgorgement of Defendants’

11 profits directly and indirectly attributable to Defendants’ infringement of their rights

12 in the Subject Photograph, in an amount to be established at trial.

13        27.   Plaintiff is informed and believes and thereon alleges that Defendants,
14 and each of them, have committed acts of copyright infringement, as alleged above,

15 which were willful, intentional and malicious, which further subjects Defendants, and

16 each of them, to liability for statutory damages under Section 504(c)(2) of the

17 Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)

18 per infringement and/or a preclusion from asserting certain equitable and other

19 defenses.
20                                 PRAYER FOR RELIEF
21        Wherefore, Plaintiff prays for judgment as follows:
22                             Against all Defendants, and Each:
23           With Respect to Each Claim for Relief:
24           a. That Defendants, and each of them, as well as their employees, agents,
25               or anyone acting in concert with them, be enjoined from infringing
26               Plaintiff’s copyrights in the Subject Photograph, including without
27               limitation an order requiring Defendants, and each of them, to remove
28
                                               6
                                           COMPLAINT
Case 2:21-cv-00565-DSF-PVC Document 1 Filed 01/21/21 Page 7 of 9 Page ID #:7




 1             any content incorporating, in whole or in part, the Subject Photograph
 2             from any print, web, or other publication owned, operated, or controlled
 3             by any Defendant.
 4          b. That Plaintiff be awarded all profits of Defendants, and each of them,
 5             plus all losses of Plaintiff, plus any other monetary advantage gained by
 6             the Defendants, and each of them, through their infringement, the exact
 7             sum to be proven at the time of trial, and, to the extent available,
 8             statutory damages as available under the 17 U.S.C. § 504, 17 U.S.C.,
 9             and other applicable law.
10          c. That a constructive trust be entered over any revenues or other proceeds
11             realized by Defendants, and each of them, through their infringement of
12             Plaintiff’s intellectual property rights;
13          d. That Plaintiff be awarded his attorneys’ fees as available under the
14             Copyright Act U.S.C. § 505 et seq.;
15          e. That Plaintiff be awarded their costs and fees under the above statutes;
16          f. That Plaintiff be awarded statutory and enhanced damages under the
17             statutes set forth above;
18          g. That Plaintiff be awarded pre-judgment interest as allowed by law;
19          h. That Plaintiff be awarded the costs of this action; and
20          i. That Plaintiff be awarded such further legal and equitable relief as the
21             Court deems proper.
22

23

24

25

26
27 ///

28
                                               7
                                           COMPLAINT
Case 2:21-cv-00565-DSF-PVC Document 1 Filed 01/21/21 Page 8 of 9 Page ID #:8




 1        Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
 2 38 and the 7th Amendment to the United States Constitution.

 3

 4                                                  Respectfully submitted,

 5

 6 Dated: January 21, 2021                   By: /s/ Scott Alan Burroughs
                                                 Scott Alan Burroughs, Esq.
 7                                               Trevor W. Barrett, Esq.
 8                                               Justin M. Gomes, Esq.
                                                 DONIGER / BURROUGHS
 9                                               Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                8
                                           COMPLAINT
Case 2:21-cv-00565-DSF-PVC Document 1 Filed 01/21/21 Page 9 of 9 Page ID #:9




 1                                  EXHIBIT A

 2        SUBJECT PHOTOGRAPH                         OFFENDING USE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                          9
                                      COMPLAINT
